Title: John Quincy Adams to John Adams, 18 June 1784
From: Adams, John Quincy
To: Adams, John



Honoured Sir
London June 18th. 1784

In my last Letter, I informed you of my intention to set off for the Hague next Wednesday; since that I have thought that it would be more prudent for me to wait ’till the Saturday after; because Mr. Smith is now in the Country, and will in all probability return before in the course of the next week, and I shall then be able to see him before I go: I believe he intends returning to America with Captn. Callahan, who sails by the middle of next month; in that case he will not be able to go with the Ladies, to Holland if they come; however when he arrives I shall know for certain what his intentions are. . . . The wind has been for several days very favourable, for arrivals, and one or two Vessell’s are hourly expected from Boston; this is another Reason for me to wait; for surely the first Vessell will bring letters, that will inform us whether the Ladies come over this Season or not. . . . However I expect to hear from you both by next tuesday’s and next friday’s posts, and if you then think I had best wait no longer I shall certainly leave this place, tomorrow se’ennight: either alone, or in Company with the young Gentleman I spoke of in my Last.
I was in the house of Commons the day before yesterday again, and heard the debates upon the subject of parliamentary reform. I was witness to something very extraordinary: I mean that Mr. Fox spoke with Mr. Pitt in support of the motion, and Mr. Dundas, with Lord North against it. . . . I have never been so much pleased with the debates as that day. Alderman Sawbridge, moved for a Committee, “to enquire into the State of Parliamentary representation,” and after several of the secondary speakers had delivered briefly their opinions, Lord North, made a masterly speech, against the motion, and was about two hours and an half delivering it, but Mr. Pitt in a speech of a little more than an hour’s length took Lord N—’s arguments all to pieces, and turned them all against them; he spoke in a most striking and pathetic manner of the unfortunate situation in which this Country now is, and endeavoured to show that, it was for the most part owing to the defects of the representation in Parliament; this speech confirmed me in my opinion that he is the best speaker in the house, and I really think, that


“take him for all in all
I shall not look upon his like again.”

Mr. Dundas spoke for about half an hour against parliamentary reform, at least for the present time. . . . Mr. Fox then spoke near an hour and a half extremely well for the motion; he made use of a great number of very artfull and specious arguments against Mr. Pitt and seemed as if he found some consolation for his misfortunes in teasing the minister, tho’ he spoke on the same side of the Question. But tho’ I don’t pretend to say Mr. Pitt surpasses him in argumentation, yet I think no body will deny that he does in the delivery. Mr. Fox has a small impediment in his speech, and one would think his nose was stopped by a cold when he speaks, whereas, Mr. P—has the clearest voice and most distinct pronunciation, of any person I ever remember to have heard; but they are both very great men, and it is a real misfortune for this Country that those talents which were made to promote the honour and the power of the Nation, should be prostituted, to views of interest and of ambition.

Your dutiful Son.
J. Q. Adams

